Case 2:20-cv-10998-DMG-RAO Document 8 Filed 12/08/20 Page 1 of 7 Page ID #:56




  1 Michael J. Perry (State Bar No. 123124)
     mjp@michaeljperrylaw.com
  2 MICHAEL J. PERRY, ESQ.,
      A PROFESSIONAL LAW CORPORATION
  3 4640 Admiralty Way, Suite 500
    Marina del Rey, CA 90292
  4 Telephone: (310) 496-5710
    Facsimile: (310) 306-3456
  5
    Attorneys for SPECIALLY APPEARING DEFENDANT GLB TRUCKING, LLC.
  6
  7
  8                         UNITED STATES DISTRICT COURT

  9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

 10   _____________________________________
 11   BAXTER, BAILEY & ASSOCIATES
 12   CORPORATION, AN ASSIGNEE OF AV             Case No: 2:20-cv-10998-DMG
      HUDSON.,                                   (RAOx)
 13
                                                 DEFENDANT GLB
 14                                              TRUCKING LLC’S REPLY TO
                              Plaintiff,         PLAINTIFF’S OBJECTIONS
 15
            vs.                                  AND RESPONSE
 16                                              MEMORANDUM TO
 17   DCG DISTRIBUTION, A NEVADA                 DEFENDANT’S NOTICE OF
      CORPORATION; GLB TRUCKING, LLC.            REMOVAL, MEMORANDUM
 18   A FLORIDA LIMITED LIABILITY                OF POINTS AND
 19   COMPANY; FOREVER LINK                      AUTHORITIES
      INTERNATIONAL, INC., A CALIFORNIA
 20
      CORPORATION; LBK SHOES CORP, A
 21   FLORIDA CORPORATION; WORLD NET
 22   CONSOLIDATORS, INC, A CALIFORNIA
      SUSPENDED CORPORATION; AND
 23
      DOES 1 THROUGH 100
 24
                                Defendants.
 25
      _____________________________________
 26
 27
 28
                                           -1-
      DEFENDANT GLB TRUCKING LLC’S REPLY TO PLAINTIFF’S OBJECTIONS AND
      RESPONSE MEMORANDUM TO DEFENDANT’S NOTICE OF REMOVAL
Case 2:20-cv-10998-DMG-RAO Document 8 Filed 12/08/20 Page 2 of 7 Page ID #:57




  1                 MEMORANDUM OF POINTS AND AUTHORITIES
  2
      1. STATEMENT OF THE CASE
  3
            Plaintiff, the alleged assignee of a Federal Motor Carrier Safety Administration
  4
  5 (“FMCSA”) licensed motor carrier, sued Defendant GLB Trucking, LLC (“GLB”) and
  6
      other defendants in California state court for Breach of Contact, Open Book Account,
  7
  8 Account Stated, Quantum Meruit, and Unjust Enrichment for unpaid freight bills. The
  9 contracts on which the Breach of Contract claim based upon are bills of ladings attached
 10
      as Exhibit A to the Complaint. One bill of lading (B/L Number WNC 071919-A) shows
 11
 12 World Net Consolidators Inc. (“World Net”) as the exporter, which should be “shipper”
 13 because this is not an export shipment, GLB as the consignee and World Net as the
 14
      forwarding agent. Plaintiff also attached a check showing payment of this bill of lading.
 15
 16 This raises a question for another day – are the freight bills really unpaid? Bill of lading
 17 No. WNC 60086 shows Forever Link as the exporter (which should also be a shipper
 18
      in this context), LBK Shoes as the consignee and World Net as the consignee. Bill of
 19
 20 Lading No. WNC 070519 shows World Net as the exporter (which should again be the
 21 shipper in this context), GLB as the consignee and World Net as the forwarding agent.
 22
    A.V. Hudson appears nowhere in these bills of lading.
 23
 24       GLB filed the Notice of Removal with this Court because the above-mentioned

 25 bills of lading are believed to have been issued for carriage between California and
 26
    Florida by the carrier, A.V. Hudson. Truck bills of lading in interstate commerce are
 27
 28
                                                 -2-
      DEFENDANT GLB TRUCKING LLC’S REPLY TO PLAINTIFF’S OBJECTIONS AND
      RESPONSE MEMORANDUM TO DEFENDANT’S NOTICE OF REMOVAL
Case 2:20-cv-10998-DMG-RAO Document 8 Filed 12/08/20 Page 3 of 7 Page ID #:58




  1 subject to the Carmack Amendment, 49 U.S.C. § 14706, and the Federal Bills of Lading
  2
      Act, 46 U.S.C. § 81801 et. seq.
  3
            Plaintiff objected to GLB’s Notice of Removal on two grounds – first, the bills
  4
  5 of lading were likely issued by the California shipper World Net and second, that
  6
      California State Commercial Code Sections 1307 and 7102 govern shipments and bills
  7
  8 of lading where shipments originate from California shippers and depart from the State
  9 of California.
 10
            GLB hereby responds to Plaintiff’s Objection and Memorandum that this Court
 11
 12 has original jurisdiction because the subject bills of lading are more likely to have been
 13 issued by A.V. Hudson for interstate shipments from California to Florida, and such
 14
      bills of lading are subject to the Carmack Amendment and Federal Bills of Lading Act.
 15
 16 2. A.V. HUDSON ISSUED THE BILLS OF LADING
 17         The examination of the subject bills of lading indicates that A.V. Hudson is not
 18
      listed anywhere in them. To be able to enforce a contract, A.V. Hudson must be a party
 19
 20 to the contract. Since the shippers and consignees are already established, if A.V.
 21 Hudson has any contractual rights under these bills of lading, it must be as the issuing
 22
    carrier.
 23
 24        Plaintiff argued that “Shipper World Net Consolidators most likely than not

 25 issued the bills of lading in California as the shipper as required and pursuant to the
 26
    aforementioned cited California Statutory Bill of Lading law.” Plaintiff’s Objections
 27
 28
                                                -3-
      DEFENDANT GLB TRUCKING LLC’S REPLY TO PLAINTIFF’S OBJECTIONS AND
      RESPONSE MEMORANDUM TO DEFENDANT’S NOTICE OF REMOVAL
Case 2:20-cv-10998-DMG-RAO Document 8 Filed 12/08/20 Page 4 of 7 Page ID #:59




  1 and Response at 5. However, the law Plaintiff cites, California Commercial Code
  2
      Section 1307, provides, in the relevant part:
  3
            A bill of lading, policy or certificate of insurance, official weigher’s or
  4
            inspector’s certificate, consular invoice, or any other document
  5         authorized or required by the contract to be issued by a third party is
            admissible as evidence of the facts stated in the document by the third
  6
            party in any action arising out of the contract that authorized or required
  7         the document.
  8
  9 World Net is not a third party, A.V. Hudson is. The statute is irrelevant here.
 10
            The other provision Plaintiff cites, California Commercial Code Section 7102,
 11
 12 provides, in the relevant part:
 13         (2) “Carrier” means a person that issues a bill of lading.
 14         (12) “Shipper” means a person that enters into a contract of transportation
            with a carrier.
 15
 16
            In the Complaint, Plaintiff admits that A.V. Hudson is a licensed motor carrier
 17
 18 (Page 5, Para. 12) and World Net is a California shipper. According to the statute
 19 Plaintiff cites, A.V. Hudson, as the carrier, issued the bills of lading. World Net cannot
 20
      have issued the bills of lading because being a shipper it cannot logically enter into a
 21
 22 contract of transportation with itself.
 23         Under the Carmack Amendment governing interstate surface transportation, “a
 24
      carrier providing transportation or service subject to jurisdiction under subchapter I or
 25
 26 III of chapter 135 (of 49 U.S.C) shall issue a receipt or bill of lading for property it
 27 receives for transportation under this part.” 49 U.S.C. § 14706(a). Interstate
 28
                                                -4-
      DEFENDANT GLB TRUCKING LLC’S REPLY TO PLAINTIFF’S OBJECTIONS AND
      RESPONSE MEMORANDUM TO DEFENDANT’S NOTICE OF REMOVAL
Case 2:20-cv-10998-DMG-RAO Document 8 Filed 12/08/20 Page 5 of 7 Page ID #:60




  1 transportation by motor carrier is subject to jurisdiction under subchapter I of 49 U.S.C.
  2
      Chapter 135. See 49 U.S.C. § 13501. Therefore, A.V. Hudson must have issued the bills
  3
      of lading covering the shipments from California to Florida.
  4
  5 3. ORIGINAL JURISDICTION EXISTS BECAUSE THE BILLS OF LADING
    ARE SUBJECT TO THE CARMACK AMENDMENT AND FEDERAL BILLS
  6
    OF LADING ACT.
  7
  8
            Plaintiff concedes that federal jurisdiction exists in its Complaint. It cites to 49
  9
 10 U.S.C. § 13706 to support its claim that “the consignee is further and independently
 11 liable for the unpaid freight charges, due to accepting the good and wares from the
 12
      motor carrier for which the consignee enjoyed the economic benefit therefrom.” (Page
 13
 14 9, Para. 17, line 9-12).
 15         As stated above, A.V. Hudson is required to issue bills of lading pursuant to the
 16
      Carmack Amendment if it is a motor carrier, as it admits. Plaintiff’s contracts for
 17
 18 interstate transportation by truck are thus governed by the Carmack Amendment, which
 19 is federal law.
 20
            Federal Bills of Lading Act applies to “a bill of lading when the bill is issued by
 21
 22 a common carrier for the transportation of good … between a place in a State to a place
 23 in another State.” 49 U.S.C. § 80102. The rights and liabilities of parties are also
 24
    governed by the Federal Bills of Lading Act, which is federal law.
 25
 26
 27
 28
                                                 -5-
      DEFENDANT GLB TRUCKING LLC’S REPLY TO PLAINTIFF’S OBJECTIONS AND
      RESPONSE MEMORANDUM TO DEFENDANT’S NOTICE OF REMOVAL
Case 2:20-cv-10998-DMG-RAO Document 8 Filed 12/08/20 Page 6 of 7 Page ID #:61




  1 4. CONCLUSION
  2
            Because the bills of lading at issue are issued by a Florida based licensed motor
  3
      carrier for interstate shipment from the State of California to the State of Florida,
  4
  5 federal law rather than California law governs this lawsuit. This Court should not
  6
      remand this case to the California state court.
  7
  8
  9 Dated: December 7, 2020                   MICHAEL J. PERRY, ESQ., APLC
 10
                                              /s/ Michael J. Perry
 11                                           Michael J. Perry
 12                                           Attorneys for Defendant GLB TRUCKING,
                                              LLC.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -6-
      DEFENDANT GLB TRUCKING LLC’S REPLY TO PLAINTIFF’S OBJECTIONS AND
      RESPONSE MEMORANDUM TO DEFENDANT’S NOTICE OF REMOVAL
Case 2:20-cv-10998-DMG-RAO Document 8 Filed 12/08/20 Page 7 of 7 Page ID #:62




  1                                  PROOF OF SERVICE
  2
  3        I am employed in the County of Los Angeles, State of California. I am over the
    age of 18 and not a party to this action; my business address is 4640 Admiralty Way,
  4 Suite 500, Marina del Rey, CA 90292.
  5       On December 8, 2020, I served the foregoing document described as:
    DEFENDANT GLB TRUCKING LLC’S REPLY TO PLAINTIFF’S
  6 OBJECTIONS AND RESPONSE MEMORANDUM TO DEFENDANT’S
    NOTICE OF REMOVAL, MEMORANDUM OF POINTS AND AUTHORITIES
  7 enclosed in a sealed envelope and addressed to:
  8   Richard Grant
      RICHARD L. GRANT, ESQ.
  9   GRANT LAW
      A Professional Law Corporation
 10   15375 Barranca Parkway, Suite A-208
      Irvine, CA. 92618
 11
    () By Envelope - by placing ( ) the original (X) a true copy thereof enclosed in sealed
 12 envelopes addressed as above and delivering such envelopes:
    () By Federal Express: I caused the envelope(s) to be delivered to the Federal Express
 13 box at 4640 Admiralty Way, Suite 500, Marina del Rey, California 90292, on
    September 23, 202-0 for delivery on the next-business-day basis to the offices of the
 14 addressee(s).
    () By Mail: As follows: I am "readily familiar" with this firm's practice of collection
 15 and processing correspondence for mailing. Under that practice it would be deposited
    with the U.S. postal service on that same day with postage thereon fully prepaid at Los
 16 Angeles, California in the ordinary course of business. I am aware that on motion of
    the party served, service is presumed invalid if postal cancellation date or postage meter
 17 date is more than one day after date of deposit for mailing in affidavit.
    () By Personal Service: I delivered such envelope by hand to the offices of the
 18 addressee(s).
    (X) By E-Mail Electronic Transmission: Based on a court order or an agreement of
 19 the parties to accept service by e-mail or electronic transmission, I caused the
    documents to be sent to the person(s) at the e-mail address(es) so indicated on
 20 December 8, 2020. I did not receive, within a reasonable time after the transmission,
    any electronic message or other indication that the transmission was incomplete or
 21 unsuccessful
 22       Executed on December 8, 2020, at Los Angeles, California. I declare under
    penalty of perjury under the laws of the United States of America that the above is true
 23 and correct.
 24                                                   _____
                                            ____/s/ Michael J. Perry____
 25
                                                 Michael J. Perry
 26
 27
 28
                                                -7-
      DEFENDANT GLB TRUCKING LLC’S REPLY TO PLAINTIFF’S OBJECTIONS AND
      RESPONSE MEMORANDUM TO DEFENDANT’S NOTICE OF REMOVAL
